—Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting him of murder in the second degree and two counts of criminal possession of a weapon in the third degree following a bench trial. Upon *975our review of the record, we conclude that the verdict is not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495). The evidence, viewed in the light most favorable to the People (see, People v Contes, 60 NY2d 620, 621), supports County Court’s rejection of defendant’s affirmative defense of extreme emotional disturbance. We reject the contention that defendant’s sentence is unduly harsh or severe. (Appeal from Judgment of Erie County Court, McCarthy, J.—Murder, 2nd Degree.) Present—Pine, J. P., Fallon, Wesley, Callahan and Davis, JJ.